Citation Nr: 1045836	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for recurrent left shoulder 
subluxation, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 
1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in March 2010 for further development.  


FINDING OF FACT

The Veteran's recurrent left shoulder subluxation is not 
manifested by minor arm motion limited to 25 degrees from the 
side.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 20 percent for the Veteran's service-connected recurrent left 
shoulder subluxation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5201 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated June 2005 and August 2005.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board notes that the RO re-issued VCAA 
notice in August 2008 and March 2010.  These notices fully 
complied with Dingess.   

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the June 2005, August 2005, 
August 2008, and March 2010 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in June 2005, October 2007, and April 2010; obtained medical 
opinions as to the etiology and severity of disabilities; and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected recurrent left shoulder subluxation 
warrants a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  
 
The Veteran's service-connected recurrent left shoulder 
subluxation has been rated by the RO under the provisions of 
Diagnostic Code 5201.  Under this regulatory provision, a rating 
of a rating of 20 percent is warranted when minor arm motion is 
limited to shoulder level.  A rating of 20 percent is also 
warranted when minor arm motion is limited to midway between the 
side and shoulder.  A rating of 30 percent is warranted when 
minor arm motion is limited to 25 degrees from the side.  At all 
three VA examinations, the Veteran stated that his right arm is 
his major/dominant arm.  As such, his left arm is his 
minor/nondominant arm.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

Private treatment reports from Dr. J.B. and dated April 2005 to 
April 2007 do not contain any range of motion findings.  

The Veteran underwent a VA examination in June 2005.  He 
complained that the left shoulder dislocates with certain 
movements.  He also experienced pain and swelling.  He stated 
that he has had incapacitating episodes twice per month, lasting 
10 days.  He estimated that over the past year, he had 12 
incapacitating episodes lasting a total of 80 days.  He reported 
that he lost three days of work per month.  

Upon examination, the Veteran's left shoulder's appearance was 
within normal limits.  He achieved flexion to 100 degrees (pain 
at 90 degrees); abduction to 90 degrees (pain at 80 degrees); 
external rotation to 90 degrees; and internal rotation to 90 
degrees (pain at 80 degrees).  Joint function was additionally 
limited by pain, fatigue, weakness, and lack of endurance.  It 
was not additionally limited by incoordination.  The examiner was 
not able to make a determination as to the degree to which pain, 
fatigue, weakness, lack of endurance, and incoordination 
additionally limit the joint function.  X-ray findings were 
within normal limits.  The examiner stated that the effect of the 
disability on the Veteran's employment (as a U.S. Postal Service 
desk clerk) is difficulty lifting packages past his waist.   

The Veteran underwent another examination in October 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that he feels the shoulder 
slip out or sublux at night, which causes pain.  He also reported 
pain with lifting.  Vicodin and Skelaxin help.  He denied any 
flare-ups or re-injuring of the shoulder.  He reported that 
employment is affected in that he has missed a lot of work due to 
his shoulder.  Upon examination, the Veteran used moderate force 
to prevent the examiner from going through the range of motion 
functions.  He stated that it hurt too much to go any further; 
but he did not show any indication that he had weakness with the 
pain in trying to manipulate the shoulder.  The examiner noted 
that this is the opposite of what you would see in somebody with 
pain in their shoulder.  He stated that if the Veteran had true 
pain in the shoulder, he would not have had any strength at all 
against manipulation.  The examiner concluded that the Veteran 
was uncooperative, and that range of motion examination was 
useless because the Veteran was not showing the type of symptoms 
that he would have if he truly had a problem with the shoulder.  
He reiterated that weakness is the hallmark of the disability for 
which the Veteran is service connected; but the Veteran showed 
strength, not weakness.  The physical examination externally plus 
the x-ray evidence show that the Veteran had no significant 
deformity or problem with the shoulder.  He had absolutely no 
indication of instability; and he had no subluxation or 
dislocation.  

The Veteran underwent another VA examination in April 2010.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran described subluxating of his 
acromioclavicular (AC) joint at night, causing difficulty when he 
sleeps on his stomach with his arms up.  He reported that heavy 
lifting aggravates the shoulder; but he did not describe any 
limitations in activities of daily living or working.  He 
described a pulling sensation in the muscles behind the clavicle.  
He did not describe any flare-ups or incapacitating events; and 
there have been no documented dislocations requiring 
manipulation.  

Upon examination, there was no obvious atrophy or deformity.  
There was minimal tenderness to palpation of the AC joint; and 
tenderness to palpation in the bicipital groove.  There was 
crepitus with abduction, internal rotation and eternal rotation.  
Motor function was 5/5 in all muscle groups including the rotator 
cuff.  He was able to achieve forward extension from 0 to 140 
degrees.  There was no pain, fatigue, weakness, or incoordination 
with repetitive motion.  Abduction was from 0 to 140 degrees.  
There was some popping and pain beginning at 110 degrees; but 
there was no increased pain, fatigue, weakness, or incoordination 
with repetitive motion.  Internal and external rotation were both 
0 to 85 degrees.  There was no pain, fatigue, weakness, or 
incoordination with repetitive motion in either plane.  New x-
rays showed a small calcification/ossification in the soft 
tissues just medial to the proximal humerus.  The examiner found 
that there was no evidence of AC pathology.  The Veteran did have 
evidence of left shoulder joint laxity; which the examiner deemed 
moderately symptomatic.  The examiner ordered an MRI which showed 
no evidence of fracture; and the AC joints intact.    

The Board notes that in order to warrant a rating in excess of 20 
percent, the Veteran's disability must be manifested by minor arm 
motion limited to 25 degrees from the side.  There is no evidence 
that the Veteran's left arm motion has ever been so limited.  At 
his most recent examination, he was able to achieve forward 
extension from 0 to 140 degrees (well above shoulder height) 
without pain, fatigue, weakness, or incoordination with 
repetitive motion.  Likewise, he was able to achieve abduction 
from 0 to 140 degrees.  Although the Veteran experienced pain, it 
did not begin until he had raised his arm 110 degrees (again, 
above shoulder height).  Internal and external rotation were both 
0 to 85 degrees (only 5 degrees worth of loss of motion).  At his 
June 2005 examination, he achieved flexion to 100 degrees (pain 
at 90 degrees (shoulder level)); abduction to 90 degrees (pain at 
80 degrees); external rotation to 90 degrees; and internal 
rotation to 90 degrees (pain at 80 degrees).  

In regards to DeLuca criteria, there is no medical evidence to 
show that there is any additional loss of motion of the left arm 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess of 
20 percent.

With regards to the Veteran's contention at his June 2005 
examination that he has had incapacitating episodes twice per 
month, lasting 10 days; his estimation that over the past year, 
he had 12 incapacitating episodes lasting a total of 80 days; and 
his claim that he lost three days of work per month; the Board 
notes that there is no objective evidence to support the 
assertions.  Incapacitating episodes are not addressed under the 
rating criteria governing shoulder disabilities.  However, with 
regards to the spine, an incapacitating episode is defined as a 
period of acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician.  There is 
no evidence that the Veteran required bedrest prescribed by a 
physician.  In fact, the Board notes that his treatment for his 
recurrent left shoulder subluxation has been minimal.  The 
Veteran's assertions regarding incapacitating episodes are not 
credible when viewed against the disability picture painted by 
the objective medical findings.  At any rate, there is no basis 
for a rating in excess of the current 20 percent under the rating 
schedular rating criteria applicable to this disability.  The 
Board is obligated to apply such regulatory criteria. 
 
As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 20 percent for recurrent left shoulder 
subluxation must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's loss of 
range of motion squarely matches the type and degree of the 
examples set forth under the criteria for the current 20 percent 
schedular rating.  Consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case 
where the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  See generally Thun v. Peak, 
22 Vet.App. 111 (2008).  The Board therefore finds that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


